Citation Nr: 1501716	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-27 853	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for a left plantar heel spur.

2. Entitlement to service connection for a left wrist disability.

3. Entitlement to service connection for right lateral thigh paresthesias, to include as secondary to a service-connected lumbar spine disability.

4. Entitlement to an initial evaluation in excess of 10 percent prior to June 8, 2012, and 40 percent thereafter for bulging ligament of annulus L5 and S1 vertebra and degenerative joint disease of the lumbar spine ("lumbar spine disability")


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to May 1973 and from October 2004 to November 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2014, a hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board.  Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ explained the issue that is before the Board.  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of his claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim on appeal.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The issue of entitlement to service connection for right lateral thigh paresthesias is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has been diagnosed with a left plantar heel spur that had its onset during active service.

2. The Veteran has not been diagnosed with a chronic left wrist disability at any point during the appeal period.

3. Prior to June 8, 2012, the service-connected lumbar spine disability was manifested by no more than subjective complaints of pain without objective evidence of limitation of motion; there is no objective evidence of ankylosis or incapacitating episodes totaling at least two weeks in a twelve month period.

4. As of June 8, 2012, the service-connected lumbar spine disability is manifested by no more than subjective complaints of pain and objective evidence of severe limitation of motion; there is no objective evidence of ankylosis of the spine or incapacitating episodes totaling more than six weeks during a twelve month period.


CONCLUSIONS OF LAW

1. A left plantar heel spur was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2. A chronic left wrist disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

3. Prior to June 8, 2012, the criteria for an evaluation greater than 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Codes 5237 and 5243 (2014).

4. As of June 8, 2012, the criteria for an evaluation greater than 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Codes 5237 and 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a number of notice letters that fully addressed all notice elements.  These letters informed the Veteran of the evidence required to substantiate his claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All available post-service VA and Social Security Administration (SSA) disability records identified by the Veteran have also been obtained.  VA's duty to locate and obtain additional records has been satisfied.  The Veteran has been provided VA examinations in conjunction with the instant appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These examinations are adequate for the purposes of the instant appeal, as they involved a physical examination of the Veteran as well as review of his pertinent medical history and provides a basis for the opinions and diagnoses provided.  See generally Barr v. Nicholson, 23 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Left Plantar Heel Spur

The Veteran asserts service connection for a left foot disorder, claimed as left foot pain, is warranted as directly related to his period of active service.  Specifically, he has testified that he began to suffer from left foot pain shortly after returning from Iraq.

Turning to the record, treatment records indicate the Veteran sought treatment for left foot pain in November 2005, shortly before separating from active service.  At the time, he was found to have mild tender plantar feet and, based on this soft tissue foot pain, was referred to podiatry.  The Veteran sought treatment from a private podiatrist in December 2005 which, in part, diagnosed the Veteran with a calcaneal spur.  Furthermore, a June 2012 VA examination also diagnosed the Veteran with a left plantar heel spur.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

The Board acknowledges the June 2012 VA examiner rendered a negative etiological opinion with regards to the Veteran's left foot disability.  However, this opinion was based on a faulty premise, specifically a notation that the Veteran had not been diagnosed with a foot disability in service.  While the official diagnosis of a heel spur was not rendered until approximately one month following service separation, this diagnosis was a direct result of a podiatry referral received by the Veteran prior to separation.  As such, resolving all doubt in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of a left plantar heel spur which is, at least in part, etiologically related to active service. Therefore, service connection for a left plantar heel spur is warranted.

Left Wrist Disability

The Veteran claims service connection for a left wrist disability as directly related to active service, stating this his left wrist pain began in service, and he has suffered from such pain since.

The Board notes service treatment records support the Veteran's claim that he suffered a left wrist injury during active service.  See, e.g., November 2005 Statement of Medical Examination and Duty Status.  However, there is conflicting medical evidence as to whether the in-service injury resulted in a chronic left wrist disability.

For example, an August 2005 treatment record notes the Veteran complained of a left wrist in jury in November 2004, after which he had been in persistent pain.  A diagnosis of osteoarthritis localized to the wrist was rendered.  However, the basis of this diagnosis is unclear, as the record does not reflect any sort of radiological or other diagnostic testing was performed at the time.

By contrast, the Veteran has been provided a number of VA examinations throughout the course of the instant appeal.  At each examination, the Veteran relayed his complaints of persistent left wrist pain.  However, at no time was the Veteran diagnosed with a chronic left wrist disability.  Significantly, a June 2012 VA examination specifically found the left wrist to be normal, based on x-rays and a physical examination of the left wrist.

In deciding whether the Veteran suffers from a chronic left wrist disability, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

The Board finds the diagnosis of osteoarthritis of the wrist contained in the August 2005 treatment record to be of less significant probative value in comparison to other evidence of record, particularly the June 2012 VA examination report.  Again, the Board notes that the August 2005 treatment record provides no clinical basis for the diagnosis of osteoarthritis.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In comparison, the June 2012 VA examiner provides a clinical rationale for the determination that the Veteran does not suffer a chronic left wrist disability, namely citing x-ray testing and a physical examination.  Based on this rationale, the Board assigns significant probative weight to the June 2012 VA examination report which found the left wrist to be normal.  Evans, 12 Vet. App. 22.

The Board acknowledges the Veteran's complaints of left wrist pain, and that he is competent to report such symptomatology.  However, pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran is not shown to have the medical expertise required to competently diagnose himself with a chronic left wrist disability.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

The Board concludes that the preponderance of the evidence is against the claim for service connection for a left wrist disability.  The benefit of the doubt rule therefore does not apply, and service connection for a left wrist disability is not warranted.  See 38 U.S.C.A. § 5107 (West 2002).

II. Increased Initial Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disability has been evaluated as 10 percent disabling prior to June 8, 2012, and 40 percent thereafter, under 38 C.F.R. § 4.71a , Diagnostic Code (DC) 5237.  He asserts a higher evaluation is warranted throughout the appeal period.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  A 20 percent rating is the highest award possible for combined range of motion.

Finally, forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Also potentially applicable to the Veteran's claim is DC 5243, pertaining to intervertebral disc syndrome.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243.

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a , DC 5243, Note (1).

Prior to June 8, 2012

Prior to June 8, 2012, the Veteran's lumbar spine disability has been evaluated as 10 percent disabling.  A VA examination conducted in January 2009 notes the following ranges of motion of the lumbar spine: flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  The total range of motion of the lumbar spine was 240 degrees.  The examination report notes that pain has the major functional impact on motion, but did not result in functional limitation of motion.  There was no ankylosis or kyphosis of the spine, and incapacitating episodes.  The examiner also determined there to be no guarding nor altered gait due to the spine disability.

Applying the range of motion to the General Rating Formula, the results of the January 2009 VA examination does not support the award of an initial evaluation greater than 10 at any point prior to June 8, 2012.  An evaluation greater than 10 percent is not warranted under the General Rating Formula, as there is no evidence of functional limitation of motion of the lumbar spine sufficient to warrant at least a 20 percent evaluation, nor is there evidence of ankylosis of the lumbar spine. 

The Veteran is not entitled to an initial evaluation greater than 10 percent under the schedular criteria for intervertebral disc syndrome during this stage of the appeal.  See 38 C.F.R. § 4.71a , DC 5243.  An evaluation greater than 10 percent is not warranted because there is no competent medical evidence of incapacitating episodes, defined by regulation as physician prescribed bed rest, totaling at least 2 weeks at any point during this stage of the appeal. 


The Veteran is not entitled to an initial evaluation in excess of 10 percent for his lumbar spine disability at any point prior to June 8, 2012.  As a preponderance of the evidence is against an increased initial evaluation during this stage of the appeal, the benefit of the doubt rule does not apply to this stage of the appeal, and the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As of June 8, 2012

At 40 percent disabling, the Veteran's lumbar spine disability has been assigned the maximum schedular evaluation based on limitation of motion as of June 8, 2012.  See 38 C.F.R. § 4.71a, General Rating Formula.  At a VA examination conducted on this date, flexion of the lumbar spine was noted from 0 to 15 degrees, and extension limited to zero degrees.  There is no evidence of ankylosis of the lumbar spine noted at either the June 2012 VA examination or in any other medical evidence of record; therefore, a higher evaluation is not warranted for the Veteran's lumbar spine disability under the General Rating Formula during this period.  Id. 

With respect to intervertebral disc syndrome, there is no evidence of incapacitating episodes sufficient to warrant an increased evaluation in the instant case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The June 2012 VA examination report specifically notes no incapacitating episodes.  The Board acknowledges the report of a January 2012 VA examination notes incapacitating episodes exceeding six weeks due to intervertebral disc syndrome.  However, while this appears to be based on the Veteran's self-report, there is no evidence such bed rest was prescribed by a physician.  Furthermore, assuming arguendo that the Veteran had been prescribed at least six weeks of bedrest by a physician, the Board notes an evaluation under Diagnostic Code 5243 also contemplates neurological manifestations.  In light of the separate evaluations currently assigned for the Veteran's lumbar spine disability and radiculopathy of the bilateral lower extremities, it would be prejudicial to the Veteran to evaluate the Veteran's disability under the criteria for intervertebral disc syndrome.  

There is no competent evidence of ankylosis or incapacitating episodes with a total during of at least 6 weeks at any point as of June 8, 2012.  The preponderance of the evidence is against a higher evaluation for the Veteran's lumbar spine disability at any point during this stage of the Veteran's appeal.  The benefit of the doubt rule does not apply, and an increased rating is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Neurological Manifestations

The Board has also considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Veteran has been previously awarded separate evaluations for radiculopathy of the left and right lower extremities.  The VA examinations note there is no bowel, bladder or sexual impairment due to the Veteran's service-connected lumbar spine disabilities.  Therefore, additional evaluations for neurological manifestations beyond those previously awarded are not warranted.

Additional Considerations

While the Veteran complains of pain throughout the range of motion of his lumbar spine, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion except as discussed above and does not serve as a basis for an increased initial evaluation at any stage of the Veteran's appeal.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

In determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  The opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected lumbar spine disability.  Moray v. Brown, 2 Vet. App. 211, 214 (1993).

The discussion above reflects that the symptoms of the Veteran's lumbar spine disability are contemplated by the applicable rating criteria.  The effects of the Veteran's disability, including painful and decreased motion as well as functional effects on daily activities, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and extraschedular rating is not warranted.  38 C.F.R. §3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for a left plantar heel spur is granted.

Service connection for a left wrist disability is denied.

An initial evaluation in excess of 10 percent prior to June 8, 2012, and 40 percent thereafter, for the service-connected lumbar spine disability is denied.


REMAND

The Veteran seeks service connection for right lateral thigh paresthesias, which he believes may be due to his service-connected lumbar spine disability.  With regards to this condition, the Board notes the Veteran has been service-connected for radiculopathy of the right lower extremity as due to his lumbar spine disability.  See September 2012 rating decision.  It is unclear from the evidence of record whether the claimed right lateral thigh paresthesias represents a disability separate from the previously service-connected radiculopathy of the same extremity.  Further, if the two conditions are determined to be separate disabilities, the question of secondary service connection has yet to be addressed.  As such, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed right lateral thigh paresthesias.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  Following a review of the record and examination of the Veteran, the examiner is requested to address the following:

a. Does the Veteran's right lateral thigh paresthesias represent a separate and distinct disability from the previously service-connected radiculopathy of the right lower extremity?

b. If so, please provide an opinion regarding the following:

i. Is it at least as likely as not (probability of at least 50 percent) that the claimed right lateral thigh paresthesias had its onset or is otherwise etiologically related to the Veteran's periods of active service?

ii. Is it at least as likely as not (probability of at least 50 percent) that the claimed right lateral thigh paresthesias is either proximately due to or aggravated by (chronically worsened beyond normal progression) the Veteran's service-connected lumbar spine disability?

A complete rationale must be offered for all opinions expressed.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


